PER CURIAM.
Jean Nery Moreau appeals the summary denial of his motion for postconviction relief filed in accordance with Florida Rule of Criminal Procedure 3.850. In his post-conviction motion, Mr. Moreau raised five grounds for relief. We affirm the postcon-viction court’s order on all five grounds.
In the fifth ground of his motion, Mr. Moreau alleged, among other things, that his trial counsel was ineffective because he failed to advise Mr. Moreau of the deportation consequences of his plea. The Florida Supreme Court’s recent decision in Hernandez v. State, — So.3d-(Fla.2012), is controlling and held that Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), does not apply retroactively. Because Mr. Moreau’s convictions were final before the decision in Padilla, we affirm the postconviction court’s order on this ground in accordance with Hernandez.
Affirmed.
SILBERMAN, C.J., and WALLACE and CRENSHAW, JJ., Concur.